DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 5-14 and 16-20 are allowed.

The following are details of the closest prior arts of record found:
Hughes et al. (US Patent Publication 2009/0158392) discloses a system that includes a user device configured to access a network access server NAS for access to a network or network device wherein the NAS is configured to receive user credentials from user device and to selectively provide an authentication request to authentication broker and the authentication request may be transmitted as a single transmission or a series of transmissions and wherein a dynamic authentication broker may include at least one process or service running thereon and is configured to receive incoming authentication requests directed to the ports which it is bound for instance, the authentication broker may receive incoming authentication requests in the RADIUS protocol directed to port 1812, receive incoming authentication requests in the Kerberos format directed to port 88 and receive incoming authentication requests in the LDAP protocol directed to port 389 and upon receipt of an authentication request, the service may determine at least a NAS identifier and a user identifier from the authentication request and discloses the authentication server may be configured to receive the authentication credentials and to process the authentication request and validate the supplied credentials and discloses the service on authentication broker may receive a 
Hancock et al. (US Patent 10,136,318) discloses a system wherein a UE can transmit UE authentication request via a WiFi access point and the authentication request can travel over nodes of the internet before arriving at ARDD and the ARDD can receive UE authentication request directly from a UE where ARDD is comprised in or collocated with a RAN device, a femtocell device, a WiFi access point, etc. and in some embodiments, ARDD can receive UE authentication request via another device such as via a WiFi access point device, etc. and discloses ARDD can inspect incoming UE authentication request to determine characteristics or properties of the authentication request such as a device identity, presence of an EAP payload, etc. that can result in identifying a source of the authentication request and the ARDD can determine if an authentication device is correlated to the identified source of the authentication request such as an AAA server and where the UE is correlated to an authentication device, then the authentication request can be directed to the authorization device and discloses a reply to the authentication request from the example AAA authentication server can be transported back to ARDD via the example carrier core-network and the ARDD can correlate the responding AAA server to the UE of UE authentication request and pass the response as authentication reply back over the open internet to the UE via the example WiFi access point.  
Grobman (US Patent Publication 2010/0211999) discloses a system wherein the invention may be configured to listen on a communication channel typically used by the authentication system such as port 88 for Kerberos and receive an initial contact from 
 

The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-3, 5-14 and 16-20 are found to be allowable because the closest prior art found of Hughes et al. (US Patent Publication 2009/0158392) and Hancock et al. (US Patent 10,136,318) and Grobman (US Patent Publication 2010/0211999) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “sending, a second message, wherein the second message is processed by a network node into a third message … wherein the second message is transmitted through an authorization channel corresponding to the authorization mode, and the authorization channel is used to determine the corresponding authorization mode;” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 and independent claim 12 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645